PER CURIAM.
Appellant, who was sentenced as a youthful offender as a result of violating her probation was given a departure sentence of four years in prison with no written reasons ' for the departure. We agree that section 958.04(3), Florida Statutes (1995) requires written reasons for a departure sentence under these circumstances. We reject the state’s argument that this sentence was permissible under section 958.04(2)(d) or section 958.14, Florida Statutes. We affirm the revocation, but reverse and remand for sentencing within the guidelines.
GLICKSTEIN and KLEIN, JJ., and OFTEDAL, RICHARD L., Associate Judge, concur.